Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Herman W Paris (#54359) on March 18, 2022.

The claims have been amended as follows:
In claim 1 line 13 --respectively corresponding to a boom, an arm, and a bucket, and-- has been added after “actuators”; 
In claim 1 line 15-16 –, corresponding to the boom, the arm, and the bucket, for operating-- has replaced “for operating a boom, an arm, and a bucket used to operate used to operate”;
In claim 1 line 16 “including the boom, the arm, and the bucket” has been deleted; 
In claim 1 line 19 “corresponding to operations of the plurality of operating devices” has been deleted;
In claim 1 line 20 --actuators-- has replaced “actuator”;
In claim 1 line 21 --and amounts of respective operations of the plurality of operating devices-- has been added after “modes”;
In claim 1 line 24 --and amounts of respective operations of at least one of the plurality of operating devices -- has been added after “modes”;
In claim 3 line 3 --a first mode of the work modes-- has replaced “the first mode”;
In claim 3 line 5 --, from a number of rotations in the first mode,-- has been added after “pump”;
In claim 3 line 5 --a second mode of the work modes-- has replaced “the second mode”;

In claim 9 line 3-4 --one of the bleed valves -- has replaced “the control valve corresponding to the first and second valves, respectively”.

	REASONS FOR ALLOWANCE
	Applicant argues that Moriya et al does not include any description of a plurality of operating devices for operating a boom, arm and bucket (page 9 first full paragraph). This is incorrect, as 62-65 are these operating devices; and include other operating devices (60, 61).
	Applicant continues by stating that Moriya et al does not disclose a control device to control a plurality of acceleration/deceleration characteristics corresponding to the operations of the operation devices depending on work mode. This is misleading. Moriya et al does control the characteristics based on operating devices (60, 61, in step N7), but not the operating devices for the boom, arm and bucket; which is why this is allowable.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745